DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-25, filed 10/25/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12, along with their subsequent dependent claims, are currently believed to be in condition for allowance. Claims 1 and 12 each recite limitations directed towards an on-site power management system included within an on-site energy system, in which the on-site power management system is to transmit excess alternating current to a grid when not needed by a light source, as well as to transmit excess alternating current from the grid to the light source when a solar module is not generating a direct current, further eliminating the need to transmit and distribute the energy generated on-site through the grid. While the prior art of record, namely Burns et al., discloses the utilization of a power meter on-site, as well as a system capable of transmitting excess power to or from a grid, the 
Claim 1:     A method for generating and conserving power for illuminating a space:      obtaining energy producing equipment including:      a racking system on underutilized real property;      a direct current to alternating current inverter on the underutilized real property; a solar module or other distributed energy generation or management equipment on the underutilized real property;      a light source;      connecting the solar module to the racking system;      connecting the direct current to alternating current inverter to the solar module; connecting the energy producing equipment to an on-site energy system, including an on-site power management system and a power meter owned by a utility company;      receiving from the solar module or other distributed energy generation or management equipment on the underutilized real property by the inverter a direct current and converting it to alternating current;      causing by the alternating current the light source to visually illuminate the space; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836